NO. 07-02-0389-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                     JUNE 4, 2003

                         ______________________________


                        VINCE LEE SIMNACHER, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

                  FROM THE COUNTY COURT OF LAMB COUNTY;

                  NO. 13,563; HONORABLE DANNY BYERS, JUDGE

                        _______________________________

Before JOHNSON, C.J., CAMPBELL, J., and BOYD, S.J.1


                           ON ABATEMENT AND REMAND


      Appellant Vince Lee Simnacher was convicted of the offense of driving while

intoxicated and, on June 25, 2002, sentence was imposed at 180 days confinement in the



      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
Lamb County Jail and a fine of $1,000. Appellant timely perfected his appeal and the

clerk’s record was filed on October 3, 2002. The reporter’s record was also filed on that

date. However, nothing further has been done to perfect the appeal.


      On March 20, 2003, by direction of the court, appellant and his attorney were

notified that no appellate brief had been filed and no motion for extension of time within

which to file the brief had been received by us. They were further notified that if a

satisfactory response was not received by April 1, 2003, the appeal would be abated to the

trial court pursuant to Texas Rule of Appellate Procedure 38.8.


      By letter dated March 31, 2003, appellant’s counsel notified this court that his client

had decided to dismiss the appeal and as soon as counsel got the motion to dismiss back

from his client, it would be forwarded to us. However, we have never received such a

motion.


      This state of the proceedings requires us to abate the appeal and remand the case

to the County Court of Lamb County to conduct the hearings mandated by Texas Rule of

Appellate Procedure 38.8. Upon remand, the judge of the trial court shall immediately

cause proper notices to be given and conduct a hearing to determine:


      1. If appellant still desires to pursue his appeal.

      2. If appellant is indigent and the appointment of an attorney is necessary.

      3. If it be determined that the appointment of an attorney is necessary, the
      name, address, and State Bar of Texas identification number of the attorney
      appointed.


                                             2
      4. If appellant is not indigent, whether he has failed to make the necessary
      arrangements for prosecuting his appeal, and if he has not done so, what
      orders are necessary to ensure those arrangements are made.

      5. If any other orders are necessary to ensure the diligent and prompt
      pursuit of appellant’s appeal.


      In support of its determination, the trial court shall prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental

reporter’s record. The supplemental records shall be submitted to this court not later than

July 7, 2003.


       It is so ordered.


                                                  Per Curiam


Do not publish.




                                             3